Title: Thomas Jefferson to Joel Yancey, 6 March 1817
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello
Mar. 6. 17.
          
          During the unexampled spell of hard weather which we had in Jan. & Feb.and March, I thought it better not to send the waggoners on the road, and especially as Milly and her two young children were to come back with them. but it has been with inexpressible regret that I have been obliged to retain them latterly while these fine ploughing days were passing. but the necessity of bringing corn from a distance to save us from starving, obliged me to keep them till this day. I thought it better to add a 6th mule and carry your waggon as well as ours, and prevent Dick’s having two trips. the quantity of corn I have been obliged to buy here and it’s high price will take all the money of the year nearly; for the June as well as August drought, of which you had only the latter reduced us below the third of an ordinary crop. I have not heard yet whether the flour from Bedford is gone down. the tobo has of course been retarded by the bad weather for handling it. I inclose a bill of scantling which I hope mr Martin will be so good as to saw immediately, as it is what is to employ John Hemings in the autumn. I send by the waggon a box which may be set any where in the house. I expect to be with you about the middle of April, and I believe I left directions for Nace as to the garden. some artichoke roots are sent by the waggon which he must plant in the locks of the fence within the large garden. those we got from mr Clay are not the true kind. they will carry some Pride of China plants which may be planted any somewhere near the mounds. if we can conveniently fix some Guinea shoats to breed from a pair shall go for each place the waggon shall carry a male and two or three females. Accept the assurance of my great friendship and respect
          Th: Jefferson
        